Citation Nr: 1447705	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to July 1975 and served on active duty in the Marine Corps from April 1976 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Jackson, Mississippi.

The November 2009 rating decision also denied service connection for discoid lupus, hematuria, benign essential hypertension and diabetes mellitus, but as the Veteran did not file a formal appeal on these issues, they are not before the Board. See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d) (3)-(5).

In August 2014 the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the transcript is contained in the electronic "Virtual VA" system.

The Veteran's case contains a physical claims file as well as electronic files contained on the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claim is adjudicated.

The Veteran asserts that his hepatitis C and cirrhosis of the liver are etiologically related to service and that, alternatively, his cirrhosis of the liver is secondary to the hepatitis C.  Specifically, as evidenced by his February 2010 notice of disagreement, the Veteran contends that his hepatitis C could be due to exposure in service to immunizations, a laceration to his face in August 1974, a laceration to his right hand in September 1980, and multiple dental procedures.

The Veteran submitted an opinion in March 2009 from Dr. J.S.B., M.D., in which it was opined that his hepatitis C infection was more likely than not related to either his jet injections, dental procedures, hand surgery or perhaps other procedures done while hospitalized.

The Board finds that this March 2009 opinion is inadequate for adjudication purposes as it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Moreover, the opinion does not contain a rationale for the conclusions reached.  

Subsequently, an April 2009 VA treatment note reported that the Veteran provided a history of approximately 10 sexual partners.

Thereafter, a VA opinion was obtained in October 2009 that noted the March 2009 opinion and April 2009 VA treatment note.  The VA examiner opined that it would be at least likely as not that the etiology of the Veteran's hepatitis C infection was acquired via his sexual history as opposed to the risk factors identified by Dr. J.S.B.  The examiner stated that though these procedures were not outside the realm of possibility in acquiring this disease, under closely regulated clinical practices these would not be considered foremost in light of the Veteran's admitted prior sexual history.

The Veteran testified before the undersigned that the VA examiner in April 2009 misunderstood his response to the question regarding how many sexual partners he had in his lifetime.  Specifically, the Veteran testified that he had sexual relations with three or four individuals before marrying in 1975 and was faithful since his marriage.   The Veteran indicated that he had only 3 or 4 sexual experiences and that they were all prior to his marriage and during the time that he was in service.  
Therefore, it appears that the the October 2009 examiner based the opinion on an incorrect factual basis.  In light of the foregoing, a remand is required for another examination in order to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c) (4); 38 U.S.C.A. § 5103A (d).

Finally, the Board notes that the Veteran submitted evidence directly to the Board at the August 2014 hearing that should now be considered on remand.  Specifically, the Veteran submitted Internet articles to support his contentions that he had hepatitis C long before it was initially diagnosed because hepatitis C was not recognized until after 1988 by the Center for Disease Control.  He also argued that service members were not routinely tested for evidence of hepatitis C infection.  Moreover, he submitted private records and asserted that the test that were being administered in 2007 were inappropriate for diagnosis as they were just a monitor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C and cirrhosis of the liver.  The physical and electronic claims file should be made available to the examiner for review, and the examiner should state in the examination report that the claim files have been reviewed. 

Based on a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current hepatitis C and cirrhosis of the liver had an onset during his periods of active service or are otherwise related to the Veteran's active duty service, to include as due to his claimed exposure to immunizations, August 1974 laceration to his face, September 1980 laceration to his right hand, and multiple dental procedures. 

Also, the examiner is asked to provide an opinion on whether is it at least as likely as not (50 percent probability or greater) that the Veteran's cirrhosis of the liver is caused or aggravated by the hepatitis C.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cirrhosis of the liver found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the hepatitis C.

An explanation for all opinions expressed must be provided.  In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's and his wife's lay statements and aforementioned assertions.  

If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


